             Case 3:18-cv-01586-JSC Document 752 Filed 04/15/21 Page 1 of 8




 1   Eric H. Gibbs (State Bar No. 178658)           Dena C. Sharp (State Bar No. 245869)
     Amy M. Zeman (State Bar No. 273100)            Adam E. Polk (State Bar No. 273000)
 2   GIBBS LAW GROUP LLP                            Nina R. Gliozzo (State Bar No. 333569)
     505 14th Street, Suite 1110                    GIRARD SHARP LLP
 3   Oakland, CA 94612                              601 California Street, Suite 1400
     Tel: (510) 350-9700                            San Francisco, CA 94108
 4   Fax: (510) 350-9701                            Tel: (415) 981-4800
     ehg@classlawgroup.com                          Fax: (415) 981-4846
 5   amz@classlawgroup.com                          dsharp@girardsharp.com
 6                                                  apolk@girardsharp.com
     Adam B. Wolf (State Bar No. 215914)            ngliozzo@girardsharp.com
 7   Tracey B. Cowan (State Bar No. 250053)
     PEIFFER WOLF CARR KANE &
 8   CONWAY, APLC
 9   4 Embarcadero Center, Suite 1400
     San Francisco, CA 94111
10   Tel: (415) 766-3545
     Fax: (415) 402-0058
11   awolf@peifferwolf.com
12   tcowan@peifferwolf.com

13   Plaintiffs’ counsel

14
                                UNITED STATES DISTRICT COURT
15                            NORTHERN DISTRICT OF CALIFORNIA
16
                                                 Master Case No. 3:18-cv-01586-JSC
17   IN RE PACIFIC FERTILITY CENTER
18   LITIGATION                                  PLAINTIFFS’ MOTION IN LIMINE NO. 7:
                                                 INSURANCE COVERAGE
19
20   This Document Relates to:                   Pretrial Hearing: April 29, 2021
     No. 3:18-cv-01586                           Time: 2:00 p.m.
21
     (A.B., C.D., E.F., G.H., and I.J.)          Judge: Hon. Jacqueline S. Corley
22                                               Place: Courtroom F, 15th Floor
23
                                                 Trial Date: May 20, 2021
24
25
26
27
28



                      PLAINTIFFS’ MOTION IN LIMINE NO. 7: INSURANCE COVERAGE
                                  MASTER CASE NO. 3:18-cv-01586-JSC
              Case 3:18-cv-01586-JSC Document 752 Filed 04/15/21 Page 2 of 8




 1          Defendant Chart intends to argue at trial that the March 4th incident was the fault of Pacific
 2   Fertility Center, Pacific MSO, and Prelude Fertility. In support of that argument, Chart appears ready to
 3   introduce trial exhibits evidencing general and professional liability insurance policies and
 4   indemnification agreements benefitting all three entities, including:
 5                 A renewal application for liability coverage by Pacific MSO’s Laboratory Director, Dr.
 6                  Joseph Conaghan (Trial Ex. 381, MSO014166–176);
 7                 A “MANAGEMENT SERVICES AGREEMENT” between Pacific Fertility Center and
 8                  Pacific MSO requiring each party to carry liability insurance covering itself and the
 9                  other, and to indemnify the other for its own acts (Trial Ex. 505, PRELUDE000332,
10                  343-345);
11                 A “TISSUE STORAGE MANAGEMENT SERVICES AGREEMENT” between Pacific
12                  Fertility Center and Prelude requiring each party to carry liability insurance, and to
13                  indemnify the other for certain of its own acts (Trial Ex. 506 at 1, 3–4,
14                  PRELUDE000369, 371–372); and
15                 An “INITIAL EMBRYO STORAGE MANAGEMENT SERVICES AGREEMENT”
16                  between PFC and Pacific MSO requiring each party to carry liability insurance, and to
17                  indemnify the other for certain of its own acts (Trial Ex. 507 at 1, 3–4,
18                  PRELUDE000427, 429–430).
19          Rule 411 of the Federal Rules of Evidence proscribes the use of this type of evidence to
20   establish that these non-parties acted negligently or wrongfully — the only purpose for which it could
21   conceivably be offered here. See Fed. R. Evid. 411. Although Rule 411 generally applies to insurance,
22   the Ninth Circuit has found it apples to indemnification as well. See In re Hanford Nuclear
23   Reservation Litig., 534 F.3d 986, 1014 (9th Cir. 2008) (“Evidence of indemnification is generally
24   inadmissible”); see also Perrin v. Anderson, 784 F.2d 1040, 1047–48 (10th Cir. 1986).
25          This Rule “has its basis in the belief that such evidence is of questionable probative value or
26   relevance” and “vindicates the feeling that knowledge of the presence or absence of liability insurance
27   would induce juries to decide cases on improper grounds.” Burke v. Regalado, 935 F.3d 960, 1021
28   (10th Cir. 2019) (quoting Charter v. Chleborad, 551 F.2d 246, 248 (8th Cir. 1977) and Fed. R. Evid.

                                                         1
                       PLAINTIFFS’ MOTION IN LIMINE NO. 7: INSURANCE COVERAGE
                                   MASTER CASE NO. 3:18-cv-01586-JSC
              Case 3:18-cv-01586-JSC Document 752 Filed 04/15/21 Page 3 of 8




 1   411, advisory committee’s notes to 1972 proposed rules). Absent Rule 411’s limitations, “[i]nstead of
 2   focusing the jury’s attention on the injury actually suffered by the plaintiff, we would be subjecting the
 3   jury to a flurry of largely irrelevant assertions and counter-assertions concerning who may or may not
 4   be financially harmed by a particular award.” Moore v. Hartman, 102 F. Supp. 3d 35, 141 (D.D.C.
 5   2015) (quoting Larez v. Holcomb, 16 F.3d 1513, 1519 (9th Cir. 1994)); see also Cmty. Ass’n
 6   Underwriters of Am., Inc. v. Queensboro Flooring Corp., 2016 WL 1728381, at *10 (M.D. Pa. Apr. 29,
 7   2016) (noting the possible “improper inference” that an insured party has “deep pockets”).
 8           In addition, Rule 411 “promotes a general public policy of favoring insurance coverage, as both
 9   insurers and insured are encouraged to enter into contracts of insurance with the implied promise that
10   they will not, as a result of their forethought, be subject to an inference of carelessness.” Vargas-Alicea
11   v. Cont’l Cas. Co., 2019 WL 1453070, at *6 (D.P.R. Mar. 31, 2019) (citing 2 Weinstein’s Federal
12   Evidence; Sec. 411.03(1), p. 411-5); see Bacho v. Rough Country, LLC, 2016 WL 4607880, at *8 n.4
13   (N.D. Ga. Mar. 17, 2016) (“evidence that [defendant’s] insurer recognizes the increased risk of serious
14   accidents posed by lift kits … is inadmissible to show liability”).
15           Because Rule 411 prohibits such uses and because there is no other, permissible use for
16   evidence of non-parties’ insurance policies and indemnity agreements in this case (e.g., “proving a
17   witness’s bias or prejudice or proving agency, ownership, or control”), the evidence should be excluded
18   at trial. Fed. R. Evid. 411.
19
20   Dated: April 14, 2021                                 Respectfully submitted,
21                                                         By:     /s/ Amy M. Zeman
22                                                         Eric H. Gibbs (State Bar No. 178658)
                                                           Amy M. Zeman (State Bar No. 273100)
23                                                         GIBBS LAW GROUP LLP
24                                                         505 14th Street, Suite 1110
                                                           Oakland, CA 94612
25                                                         Tel: (510) 350-9700
                                                           Fax: (510) 350-9701
26                                                         ehg@classlawgroup.com
27                                                         amz@classlawgroup.com

28                                                         Dena C. Sharp (State Bar No. 245869)

                                                          2
                        PLAINTIFFS’ MOTION IN LIMINE NO. 7: INSURANCE COVERAGE
                                    MASTER CASE NO. 3:18-cv-01586-JSC
     Case 3:18-cv-01586-JSC Document 752 Filed 04/15/21 Page 4 of 8




                                      Adam E. Polk (State Bar No. 273000)
 1
                                      Nina R. Gliozzo (State Bar No. 333569)
 2                                    GIRARD SHARP LLP
                                      601 California Street, Suite 1400
 3                                    San Francisco, CA 94108
                                      Tel: (415) 981-4800
 4
                                      Fax: (415) 981-4846
 5                                    dsharp@girardsharp.com
                                      apolk@girardsharp.com
 6                                    ngliozzo@girardsharp.com
 7
                                      Adam B. Wolf (State Bar No. 215914)
 8                                    Tracey B. Cowan (State Bar No. 250053)
                                      PEIFFER WOLF CARR KANE &
 9                                    CONWAY, APLC
10                                    4 Embarcadero Center, Suite 1400
                                      San Francisco, CA 94111
11                                    Tel: (415) 766-3545
                                      Fax: (415) 402-0058
12                                    awolf@peifferwolf.com
13                                    tcowan@peifferwolf.com

14                                    Plaintiffs’ Counsel
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      3
           PLAINTIFFS’ MOTION IN LIMINE NO. 7: INSURANCE COVERAGE
                       MASTER CASE NO. 3:18-cv-01586-JSC
           Case 3:18-cv-01586-JSC Document 752 Filed 04/15/21 Page 5 of 8




     John J. Duffy (SB No. 6224834)
 1
     Kevin M. Ringel (SB No. 6308106)
 2   Margaret C. Redshaw (SB No. 6327480)
     SWANSON, MARTIN & BELL, LLP
 3   330 N Wabash, Suite 3300
     Chicago, Illinois 60611
 4
     Tel: (312) 321-9100; Fax: (312) 321-0990
 5   jduffy@smbtrials.com
     kringel@smbtrials.com
 6   mredshaw@smbtrials.com
 7
     Marc G. Cowden (SB No. 169391)
 8   Adam Stoddard (SB No. 272691)
     SHEUERMAN, MARTINI, TABARI,
 9   ZENERE & GARVIN
10   1033 Willow Street
     San Jose, California 95125
11   Tel: (408) 288-9700; Fax: (408) 295-9900
     mcowden@smtlaw.com
12   astoddard@smtlaw.com
13
     Counsel for Defendant Chart Inc.
14
15
16                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
17
                                 SAN FRANCISCO DIVISION
18
19   IN RE PACIFIC FERTILITY CENTER             Case No. 3:18-cv-01586-JSC
     LITIGATION
20
                                                DEFENDANT CHART INC.’S
21                                              OPPOSITION TO PLAINTIFFS’
                                                MOTION IN LIMINE NO. 7:
22                                              INSURANCE COVERAGE
23
                                                Hearing:   April 29, 2021
24                                              Time:      2:00 p.m.
                                                Judge:     Hon. Jacqueline Scott Corley
25                                              Place:     Courtroom F, 15th Floor
26                                              Trial:     May 20, 2021

27
28


                    CHART’S OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE NO. 7
                                                                      18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 752 Filed 04/15/21 Page 6 of 8




 1   I.     INTRODUCTION
 2          Plaintiffs’ motion in limine No. 7 requests the Court to exclude all evidence related to
 3   insurance or indemnity agreements of Pacific Fertility Center (PFC), Pacific MSO, and Prelude
 4   Fertility. The request is overbroad and is based on a flawed premise: “the only purpose for which
 5   [evidence of general and professional liability insurance and indemnification agreements] could
 6   conceivably be offered here” is to show a party acted negligently or wrongfully. (Pls.’ MIL No. 7
 7   at 1:19-21.) Chart agrees that under Rule 411, “[e]vidence that a person was or was not insured
 8   against liability is not admissible to prove whether a person acted negligently or otherwise
 9   wrongfully.” Fed. R. Evid. 411. However, the Rule does not provide a blanket exclusion of this
10   type of evidence but, instead, provides non-exhaustive examples of when evidence of insurance is
11   admissible: “proving a witness’ bias or prejudice or proving agency, ownership, or control.” Id.
12   Thus, while Chart does not intend to introduce “insurance” evidence to prove negligence or
13   wrongful acts, the Court should deny Plaintiffs’ request to the extent it attempts to exclude all such
14   evidence even for admissible purposes.
15   II.    ARGUMENT
16          “Evidence regarding insurance coverage ‘is admissible for any relevant purpose other than
17   the prohibited purpose of showing negligence or wrongful conduct.’” United Food Grp., LLC v.
18   Cargill, Inc., No. CV 11-7752 SS, 2014 WL 12925563, at *2 (C.D. Cal. Nov. 14, 2014) (citing
19   DSC Commc'ns Corp. v. Next Level Commc'ns, 929 F. Supp. 239, 246 (E.D. Tex. 1996)). Courts
20   deny motions requesting broad exclusion of insurance evidence where the evidence may become
21   admissible at trial, e.g., where the plaintiff opens the door for its introduction, and where the
22   evidence can show bias, prejudice, agency, ownership, or control. See Berman v. Knife River
23   Corp., No. 5:11-CV-03698-PSG, 2014 WL 12647750, at *2 (N.D. Cal. Aug. 15, 2014) (denying
24   defendants motion to exclude insurance evidence, even where plaintiff did not oppose, because the
25   evidence may be admissible for another purpose and stating “the court is not persuaded a broader
26   prophylactic bar is warranted at this time [and] will consider any appropriate objection raised
27   during trial.”); see also Moroccanoil, Inc. v. Marc Anthony Cosms., Inc., No. CV 13-2747-DMG
28   AGRX, 2014 WL 5797541, at *7 (C.D. Cal. Oct. 7, 2014) (granting defendant’s motion to exclude

                                              2
                       CHART’S OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE NO. 7
                                                                         18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 752 Filed 04/15/21 Page 7 of 8




 1   insurance evidence, but only to the extent the plaintiff “seeks to admit evidence of [defendant]'s
 2   liability insurance policy to show wrongdoing.”); Est. of Nunez by & through Nunez v. Cty. of San
 3   Diego, No. 316CV01412BENMDD, 2019 WL 2238655, at *4 (S.D. Cal. May 23, 2019) (granting
 4   defendants’ motion to exclude insurance evidence insofar as it was inadmissible for the parties
 5   case-in-chief, where plaintiff did not oppose motion “unless Defendants open the door, e.g., by
 6   introducing evidence of personal financial hardship or burden.”).
 7           Here, there are a number of potential avenues through which the door could be opened for
 8   introducing insurance or indemnity agreement evidence at trial, including any statement or
 9   testimony by a PFC, Pacific MSO or Prelude Fertility representative that Chart carries insurance
10   coverage, or that they have suffered financial hardship as a result of the subject incident. There
11   could also be testimony regarding any dispute about which entity had ownership or control over
12   the subject tank or controller, or an indemnity agreement could be the basis for biased testimony
13   with respect to the fault of one of those parties or damages owed. Plaintiffs have little to no control
14   over how these third parties will testify and should not be able to limit Chart in the event those
15   parties open the door, or whether Chart decides to use the evidence for an admissible purpose with
16   respect to those third parties.
17           Ultimately, the Court should not enforce a complete exclusion of insurance evidence at this
18   stage where there are a number of ways it could become admissible with respect to PFC, Pacific
19   MSO, and Prelude Fertility. Further, it is unclear (and Plaintiffs have made no argument) how
20   evidence of insurance or indemnity agreements between those non-parties, if introduced at trial,
21   would unfairly prejudice Plaintiffs. See Burke v. Regalado, 935 F.3d 960, 1021 (10th Cir. 2019)
22   (finding trial testimony about insurance of a third party did not prejudice defendants where
23   defendants could not explain how they were prejudiced, and the record did not demonstrate
24   prejudice). Indeed, no unfair prejudice would result to Plaintiffs in this case. Plaintiffs’ motion
25   should be denied to the extent it attempts to exclude non-prohibited, admissible insurance or
26   indemnity agreement evidence at trial.
27   III.    CONCLUSION
28           WHEREFORE, Defendant Chart, Inc. respectfully requests this Honorable Court to deny

                                               3
                        CHART’S OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE NO. 7
                                                                          18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 752 Filed 04/15/21 Page 8 of 8




 1   Plaintiffs’ motion in limine No. 7 as set forth above, and for any other relief this Honorable Court
 2   may deem equitable and just.
 3
 4    Dated: April 15, 2021                       Respectfully submitted,
 5
                                                   By: /s/ Kevin M. Ringel
 6
                                                   John J. Duffy (SB No. 6224834)
 7                                                Kevin M. Ringel (SB No. 6308106)
                                                  Margaret C. Redshaw (SB No. 6327480)
 8
                                                  SWANSON, MARTIN & BELL, LLP
 9                                                330 N Wabash, Suite 3300
                                                  Chicago, Illinois 60611
10                                                Tel: (312) 321-9100; Fax: (312) 321-0990
11                                                jduffy@smbtrials.com
                                                  kringel@smbtrials.com
12                                                mredshaw@smbtrials.com
13                                                Marc G. Cowden (SB No. 169391)
14                                                Adam Stoddard (SB No. 272691)
                                                  SHEUERMAN, MARTINI, TABARI, ZENERE
15                                                & GARVIN
                                                  1033 Willow Street
16                                                San Jose, California 95125
17                                                Tel: (408) 288-9700; Fax: (408) 295-9900
                                                  mcowden@smtlaw.com
18                                                astoddard@smtlaw.com
19                                                Counsel for Defendant Chart, Inc.
20
21
22
23
24
25
26
27
28

                                              4
                       CHART’S OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE NO. 7
                                                                         18-CV-01586-JSC
